Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12, of US Patent No 10,740,952.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 


As per claim 1 in the instant invention, the following is a claim analysis chart comparison:
Instant Invention, Claim 1
10,740,952 Claim 12
1. A system including:

memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying primitives of a virtual scene

12. A system including: 

memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying primitives of a virtual scene
autonomous hardware circuitry operatively coupled to the memory configured to:

autonomous hardware circuitry operatively coupled to the memory and configured to: 
determine, in the order the primitives identified in the at least one node are received from memory, primitives which are intersected by a ray

determine, in the order the primitives identified in the at least one node are received from memory, primitives which are intersected by a ray; 
report at least a portion of the primitives the ray is determined to intersect in a memory order the primitives are stored in the memory.
…
and report at least a portion of the primitives the ray is determined to intersect in a memory order the primitives are stored in the memory, wherein reporting the portion of the primitives the ray is determined to intersect includes transmitting intersection information stored in the result queue to a processor.


	Claim 1 of the instant invention is anticipated by the US Patent 10,740,952 claim 12 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of US Patent No 11,164,360 in view of Garland et al. (US Patent 8,773,422 B1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 


As per claim 1 in the instant invention, the following is a claim analysis chart comparison:
Instant Invention, Claim 1
11,164,360 Claim 15
1. A system including:

memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying primitives of a virtual scene; and

15. A system including: 

memory configured to store a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying a range of primitives of a virtual scene, the primitives stored in a plurality of cache line sized blocks each including a different set of primitives;
autonomous hardware circuitry operatively coupled to the memory configured to:

hardware circuitry operatively coupled to a processor and the memory, the hardware circuitry configured to:
determine, in the order the primitives identified in the at least one node are received from memory, primitives which are intersected by a ray;

process the blocks received from the memory to determine primitives intersected by a ray; 
report at least a portion of the primitives the ray is determined to intersect in a memory order the primitives are stored in the memory.
report, to the processor, intersection information for a plurality of primitives the ray is determined to intersect in an order providing a deterministic result regardless of the order the blocks are processed by the hardware circuitry.


One difference between the instant application and claim 15 of US Patent 11,164,360 is that the instant application claim 1 includes autonomous hardware circuitry while claim 15 of US Patent 11,164,360 only recites hardware circuitry.  This difference is obvious to one of ordinary skill in the art however because hardware circuitry is specifically design to be run by a machine and thus has autonomous functionality when it is controlled by the processor within the computer itself.  Thus, the autonomous functionality is provided by the processor and software program code that runs this hardware circuitry.
Another difference between the instant application and claim 15 of US Patent 11,164,360 is that the instant application claim 1 includes reporting primitives in a memory order while claim 15 of US Patent 11,164,360 refers to reporting primitives in an order to provide a deterministic result.  Garland teaches of using a specific memory order (a linear order) to store primitives in the acceleration data structure for nodes within that structure (e.g. please see figure 1a of Garland).  Also please see Garland in col 2, lines 23-37 where it states “linearly ordering primitives refers to ordering the primitives in any type of linear sequence … Additionally, the primitives are grouped … the primitives may be grouped into a bounding volume hierarchy (BVH). Of course, in various embodiments the primitives may be grouped in any number of ways (e.g. using kd-trees, BSP trees, etc.)”, Garland in col 3, lines 16-18 “Note that each of the nodes or groups being created correspond to a contiguous set of primitives in the underlying linearly order sequence”  and Garland in col 8, lines 32-36 “Additionally, the data tree hierarchies described above store all primitives at the leaf nodes, which is often utilized in the context of ray tracing traversal. However, in other embodiments, the primitives may be stored at internal nodes as well”.
In this instance, reporting of the traversal intersection of a ray with nodes and its primitives in the acceleration data structure (data tree hierarchy) also provides a reporting in the memory order for at least a portion of those primitives because the primitives are ordered in memory based upon the acceleration data structure and its nodes (as shown in figure 1a of Garland).  Thus, the reporting of intersections of primitives in these nodes follows the memory order in which these primitives are stored in memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claim 15 of US Patent 11,164,360 with Garland.  Garland helps organize the primitives contained within the acceleration data structure because it groups the primitives within each node together, e.g. by grouping these primitives to be stored in memory together according to how they are located within the acceleration data structure tree or hierarchy. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No. US 2014/0078143 A1) in view of Petkov (Pub No. US 2018/0225862 A1) in further view of Garland et al. (US Patent 8,773,422 B1).


As per claim 1, Lee teaches the claimed:
1. A system including:
memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes, at least one node identifying primitives of a virtual scene (Please see Lee in figure 1 where it shows the acceleration data structure (labeled “AS 130”) as being stored in external memory 120.  Also please see Lee in [0048] where it states “An acceleration structure (AS) construction 110 may indicate an operation or a process of constructing an AS 130 in an electronic apparatus or electronic device … The AS construction 110 may indicate or correspond to a process of generating a hierarchical tree that represents a three-dimensional (3D) space. The 3D space that is a target of ray tracing may be generated in a form of the hierarchical tree. The 3D space may be a scene” and Lee in [0051] “The AS 130 may include one or more nodes. Each of the one or more nodes of the AS 130 may be a root node, an inner node, or a leaf node” and Lee in [0102] “For example, the number of geometries included in a leaf node may be the number of primitives corresponding to the leaf node. A primitive corresponding to a leaf node may be a primitive of a scene object that is positioned within a space indicated by the leaf node”); and
autonomous hardware circuitry operatively coupled to the memory (Figure 1 of Lee shows that the ray tracer 140 is coupled to the external memory 120.  Figure 2 of Lee shows the ray tracer implemented in hardware as ray tracer 220 that is also coupled to external memory 288.  Also please see Lee in [0070] “FIG. 2 may illustrate a structure of a graphics processing unit (GPU) or rendering hardware to perform ray tracing” and Lee in [0071] “The configuration of FIG. 2 may include a ray generating unit 210, a ray tracing unit 220, a first cache 282, a second cache 284, a bus 286, an external memory 288, and a shading unit 290”
In this instance, the ray tracing unit 220 in figure 2 of Lee corresponds to the claimed “autonomous hardware circuitry” because the ray tracing unit’s hardware is automatically performing the ray tracing operations) configured to:
determine, in the order the primitives identified in the at least one node are received from memory, [[primitives which are]] a primitive intersected by a ray (Lee in [0081] “The ray tracing unit 220 may search for a leaf node initially visited by a ray, through hierarchical traversal from a root node of a tree AS to a lower node. When the leaf node is visited through the above search, the ray tracing unit 220 may perform an intersection test between the ray and a primitive of a scene object corresponding to the leaf node. Here, the number of primitives of the scene object corresponding to the leaf node may be plural” and Lee in [0082] “… For example, every time a node is visited or every time an intersection test is performed, data of the node or data of the primitive is fetched from the external memory 288 and then the above operations need to be performed. Accordingly, each of the TRV units employed for the traversal and the IST units employed for the intersection test may include a cache”.
According to these passages from Lee, primitives identified in a node during the traversal are received from memory according to the order in which the intersection testing or traversal is performed.  This is because every time an intersection test is performed, data of the primitive is fetched (received) from memory.  This is especially true when the primitives are not loaded into cache prior to the intersection testing); and

Lee alone does not explicitly teach the remaining claim limitations.
However, Petkov in combination with Lee teaches the claimed:
determine, in the order the primitives identified in the at least one node are received from memory, primitives which are intersected by a ray (As mentioned above, Lee in [0081]-[0082] teaches of determining whether primitives intersect a ray in the order in which they are retrieved from memory when the ray has intersection testing done during the ray’s traversal and the required primitive has not yet been stored in cache (and thus is received from the external memory).  Lee however does not teach of a single ray intersecting (hitting) multiple primitives.
Petkov teaches that this feature was known in the art.  For example, please see Petkov in [0080] “In act 34, the intersections of the rays with one or more surfaces are determined. Each ray projected through the volume intersects none, one, or more surfaces. The depths or locations of the intersections are determined” and Petkov in [0081] “A brute force approach may be used. Alternatively, an acceleration structure is used to determine the intersections … The acceleration structure is traversed using the rays in parallel with the integrating in act 36 along the rays. By traversing the acceleration structure, the intersections are found. Intersections of the rays for a given volume (i.e., given time or period) with one or more surfaces are determined”.
According to these passages from Petkov, a ray is tested for intersecting with multiple primitive surfaces by traversing the ray through the acceleration structure.  Thus, based upon how Lee accesses the primitives from the external memory, each primitive intersection by the ray is determined in the order in which they are read from the external memory using Lee’s autonomous ray tracing hardware).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find out if multiple primitives intersect a single ray as taught by Petkov with the system of Lee in order to calculate scenes that include partially transparent or translucent primitive surfaces.  These types of primitives typically require that the ray intersects through multiple surfaces in order to properly reconstruct a computer graphics image of the scene using ray tracing techniques.  

Garland in combination with Lee and Petkov teaches the claimed:
report at least a portion of the primitives the ray is determined to intersect in a memory order the primitives are stored in the memory (Lee in [0081]-[0082] teaches that at least one primitive in scene with many primitives may be intersected by the ray.  Petkov in [0080]-[0081] further teaches that multiple primitives or surfaces may be intersected by a single ray.  Lee and Petkov both state that a primitive or primitives are reported as being intersected by the ray as ray traversal through the ADS is performed.  
It is noted that while Lee in figure 1 shows that they have an external memory 120 that stores primitives (Geometry data 135) and stores the acceleration data structure (AS 130), Lee is silent about the order in which the primitives are stored in the memory per se.
Garland teaches that the primitives may be stored and grouped in an ordering that is consistent with how the acceleration data structure is constructed for the scene.  For example, please see Garland in figure 1A (shown as follows):

    PNG
    media_image1.png
    333
    655
    media_image1.png
    Greyscale

Also please see Garland in col 2, lines 23-37 where it states “linearly ordering primitives refers to ordering the primitives in any type of linear sequence … Additionally, the primitives are grouped … the primitives may be grouped into a bounding volume hierarchy (BVH). Of course, in various embodiments the primitives may be grouped in any number of ways (e.g. using kd-trees, BSP trees, etc.)”, Garland in col 3, lines 16-18 “Note that each of the nodes or groups being created correspond to a contiguous set of primitives in the underlying linearly order sequence”  and Garland in col 8, lines 32-36 “Additionally, the data tree hierarchies described above store all primitives at the leaf nodes, which is often utilized in the context of ray tracing traversal. However, in other embodiments, the primitives may be stored at internal nodes as well”.
Since Garland states that the primitives are ordered in the memory in an order consistent with the accelerated data structure (ADS), this means that primitive intersections reported as the intersection traversal is checked from the root down to a leaf node to other leaf nodes will have the same ordering as how the primitives were stored in the memory.  This is because Lee states that intersections are tested by traversing through the accelerated data structure by starting at the root node and visiting leaf nodes in a given order, e.g. please see Lee in in [0081] “The ray tracing unit 220 may search for a leaf node initially visited by a ray, through hierarchical traversal from a root node of a tree AS to a lower node. When the leaf node is visited through the above search, the ray tracing unit 220 may perform an intersection test between the ray and a primitive of a scene object corresponding to the leaf node. Here, the number of primitives of the scene object corresponding to the leaf node may be plural” and Lee in [0082] “… For example, every time a node is visited or every time an intersection test is performed, data of the node or data of the primitive is fetched from the external memory 288 and then the above operations need to be performed”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to order the primitives in the memory consistent with the ordering of the nodes in the accelerated data structure (ADS) as taught by Garland with the system of Lee as modified by Petkov.  This helps improve the organization of the primitives as they are stored in memory.  Further, this may help with intersection testing or querying because it allows the system to find all primitives for a given leaf node in the same linear sequence due to their positions in memory being located close together.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699